DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-22, 27, 28, 34 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ely (US 20100114165) in view of Zhang (US 20060235390).
With respect to claim 18, Ely teaches a rod anchor (106+114) for correcting a spinal deformity comprising: a mounting portion (114) (see fig. 4 below) configured to 

    PNG
    media_image1.png
    395
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    471
    943
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    253
    961
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    372
    476
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    589
    451
    media_image5.png
    Greyscale

Ely does not teach wherein the mounting portion includes a pedestal having a longitudinal axis extending in a direction parallel to the longitudinal axis of the passage, the longitudinal axis of the mounting portion being laterally offset from the longitudinal axis of the passage.
Zhang, drawn to rod and plate (pedestal) systems, teaches the use of a L-shaped plate with a rod/rod anchor, wherein the pedestal is the long portion of the plate and has a longitudinal axis extending in a direction parallel to the longitudinal axis of the passage (see fig. 1b below and also annotated figs. 1b and 4 below), the longitudinal axis of the mounting portion being laterally offset from the longitudinal axis of the passage (see fig. 1b below and also annotated figs. 1b and 4 below) in order to provide the rod anchor with more attachment points to the bone (see para. 8 below), thereby, increasing stability and strength of the implant (rod anchor).

    PNG
    media_image6.png
    597
    864
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    602
    1146
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ely wherein the mounting portion includes a pedestal having a longitudinal axis extending in a direction parallel to the longitudinal axis of the passage, the longitudinal axis of the mounting portion being laterally offset from the longitudinal axis of the passage, in view of Zhang, in order to provide the rod anchor with more attachment points to the bone, thereby, increasing stability and strength of the implant/rod anchor.
As for claim 19, Ely, as modified by Zhang, further teaches the rod anchor according to claim 18, wherein the revolute convex inner surface is configured to allow a rod received therethrough to slide longitudinally within the passage (see Ely figs. 4, 5, 7 and 9 above and note that this device is capable of performing this function).
As for claim 20, Ely, as modified by Zhang, further teaches the rod anchor according to claim 18, wherein the revolute convex inner surface is configured to allow a rod received therethrough to roll about the pivot point (see Ely figs. 4, 5, 7 and 9 above, also para. 41 above and note that this device is capable of performing this function).
As for claim 21, Ely, as modified by Zhang, further teaches the rod anchor according to claim 18, wherein the receptacle portion is of unitary construction (see Ely figs. 4, 5, 7 and 9 above and also see the interpretation regarding “unitary” in claim 18 above).
As for claim 22, Ely, as modified by Zhang, further teaches the rod anchor according to claim 18, wherein the mounting portion includes a stem (see Ely fig. 4 above and note the threaded shaft of 114 is interpreted as the stem) extending from an outside surface of the receptacle portion and that is transverse to the passage and to the pedestal portion (see Ely fig. 5 above and also see Zhang figs. 1b and 4 above regarding the pedestal interpretation).
With respect to claim 27, Ely teaches a rod anchor (106+114) for correcting a spinal deformity comprising: a mounting portion (see fig. 4 above) configured to secure the rod anchor to a first bony element (see fig. 4 above); and a ring-shaped receptacle portion (106) fixed relative to and coupled with the mounting portion, the receptacle portion defining a passage (117), the passage having a longitudinal axis (14) passing through a center of the passage (see fig. 5 and 7 above), the passage defined by a revolute convex inner surface (118 or 119) of the ring-shaped receptacle portion configured to allow a rod (102) received therethrough to pivot in pitch and yaw about the longitudinal axis while being constrained from laterally translating relative to the longitudinal axis (see figs. 4, 5, 7 and 9 above, also see para. 41 above). While 106 and 114 appear to be made with 106 being unitary with 114, Ely does not appear to explicitly state this. However, because Ely comprises several parts (106 and 114), which are rigidly secured together as a single unit, the constituent parts are so combined as to constitute a unitary whole or structure. In re Larson, 144 USPQ 347 (CCPA 1965).
Ely does not teach wherein the mounting portion includes a pedestal having a longitudinal axis extending in a direction parallel to the longitudinal axis of the passage, wherein the mounting portion includes a stem extending from a lateral outside surface of the receptacle portion and that is transverse to the passage and to the pedestal.
Zhang, drawn to rod and plate (pedestal) systems, teaches the use of a L-shaped plate with a rod/rod anchor, wherein the pedestal is the long portion of the plate and has a longitudinal axis extending in a direction parallel to the longitudinal axis of the passage (see fig. 1b below and also annotated figs. 1b and 4 below), wherein the mounting portion includes a stem (short part of L-shaped plate- note the lateral offset / stem annotation in fig. 4 below) extending from a lateral outside surface of the receptacle portion that contains the rod (see fig. 4 below) and is transverse to the passage/rod and to the pedestal (see fig. 1b below and also annotated figs. 1b and 4 below) in order to provide the rod anchor with more attachment points to the bone (see para. 8 below), thereby, increasing stability and strength of the implant (rod anchor).

    PNG
    media_image6.png
    597
    864
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    602
    1146
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ely wherein the mounting portion includes a pedestal having a longitudinal axis extending in a direction parallel to the longitudinal axis of the passage, wherein the mounting portion includes a stem extending from a lateral outside surface of the receptacle portion and that is transverse to the passage and to the pedestal, in view of Zhang, in order to provide the rod anchor with more attachment points to the bone, thereby, increasing stability and strength of the implant/rod anchor.
As for claim 28, Ely, as modified by Zhang, further teaches the rod anchor according to claim 27, wherein the receptacle portion is of unitary construction (see Ely figs. 4, 5, 7 and 9 above and also the interpretation regarding “unitary” presented in claim 27 above).
With respect to claims 34 and 37, Ely teaches a rod anchor (106+114) for correcting a spinal deformity comprising: a mounting portion (114) (see figs. 4, 5, 7, and 9 above) configured to secure the rod anchor to a first bony element; and a ring-shaped receptacle portion (106) of unitary construction with the mounting portion having a revolute convex inner surface (118 or 119) defining a passage (117), the passage having a longitudinal axis (14) passing through a center of the passage (see figs. 5 and 7 above), the passage configured to allow a rod (102) received therethrough to pivot in pitch and yaw about the longitudinal axis (see figs. 5 and 7 above and also para. 41 above) while being constrained from laterally translating relative to the longitudinal axis (see figs. 4, 5, 7 and 9 above). While 106 and 114 appear to be made in a unitary construction, Ely does not appear to explicitly state this. However, because Ely comprises several parts (106 and 114), which are rigidly secured together as a single unit, the constituent parts are so combined as to constitute a unitary whole or structure. In re Larson, 144 USPQ 347 (CCPA 1965).
Ely does not teach wherein the mounting portion includes a stem extending from an outside surface of the receptacle portion and transverse to the longitudinal axis and a pedestal extending transverse to the stem; and wherein the pedestal comprises a plate attached to the stem, the plate defining a first hole configured to receive a fastener to secure the plate to a first bony element, such that the longitudinal axis of the pedestal is laterally offset from the longitudinal axis of the passage.
Zhang, drawn to rod and plate (pedestal) systems, teaches the use of a L-shaped plate with a rod/rod anchor, wherein the pedestal is the long portion of the plate and has a longitudinal axis extending in a direction parallel to the longitudinal axis of the passage (see fig. 1b below and also annotated figs. 1b and 4 below), wherein the mounting portion includes a stem (short part of L-shaped plate- note the lateral offset / stem annotation in fig. 4 below) extending from an outside surface of the receptacle portion that contains the rod (see fig. 4 below) and is transverse to the passage/rod longitudinal axis and to the pedestal (see fig. 1b below and also annotated figs. 1b and 4 below) in order to provide the rod anchor with more attachment points to the bone (see para. 8 below), thereby, increasing stability and strength of the implant (rod anchor).

    PNG
    media_image6.png
    597
    864
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    602
    1146
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ely wherein the mounting portion includes a stem extending from an outside surface of the receptacle portion and transverse to the longitudinal axis and a pedestal extending transverse to the stem; and wherein the pedestal comprises a plate attached to the stem, the plate defining a first hole configured to receive a fastener to secure the plate to a first bony element, such that the longitudinal axis of the pedestal is laterally offset from the longitudinal axis of the passage, in view of Zhang, in order to provide the rod anchor with more attachment points to the bone, thereby, increasing stability and strength of the implant/rod anchor.

Claims 24-26 and 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ely (US 20100114165) in view of Zhang (US 20060235390), in further view of Zhang (US 20060235390).
As for claims 24-26, Ely, as modified by Zhang, does not further teach wherein the pedestal comprises a plate attached to the stem, the plate defining a first hole configured to receive a fastener to secure the plate to a first bony element; wherein the plate defines a second hole configured to receive a fastener to secure the plate to a second bony element such that the plate spans the first and second bony elements; and wherein the plate defines a second hole configured to receive a fastener to secure the plate to the first bony element.
Zhang, also drawn to rod anchors used with plates (see para. 8, 10, 11 and 19 below), further teaches wherein the pedestal comprises a plate (see fig. 1b and 4 below) attached to the stem, the plate defining a first hole (see fig. 1b, 2a below) configured to receive a fastener to secure the plate to a first bony element; and wherein the plate defines a second hole (see fig. 1b, 2a below) configured to receive a fastener to secure the plate to a second bony element such that the plate spans the first and second bony elements (see fig. 1b, 2a below and note that the device is capable of performing this function); and wherein the plate defines a second hole (see fig. 1b, 2a below) configured to receive a fastener to secure the plate to the first bony element (see fig. 1b, 2a below and note that the device is capable of performing this function as it can contact two separate bones/vertebrae) in order to provide the rod anchor with more attachment points to the bone (see fig. 1b, 2a below and also para. 8 below).

    PNG
    media_image8.png
    609
    867
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    596
    1141
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ely, as modified by Zhang, wherein the pedestal comprises a plate attached to the stem, the plate defining a first hole configured to receive a fastener to secure the plate to a first bony element; wherein the plate defines a second hole configured to receive a fastener to secure the plate to a second bony element such that the plate spans the first and second bony elements; and wherein the plate defines a second hole configured to receive a fastener to secure the plate to the first bony element, in further view of Zhang, in order to provide the rod anchor with more attachment points to the bone.
As for claims 30-33, Ely, as modified by Zhang, does not appear to further teach wherein the pedestal comprises a plate attached to the stem, the plate defining a first hole configured to receive a fastener to secure the plate to a first bony element; wherein the plate defines a second hole configured to receive a fastener to secure the plate to a second bony element such that the plate spans the first and second bony elements; and wherein the plate defines a second hole configured to receive a fastener to secure the plate to the first bony element.
Zhang, also drawn to rod anchors used with plates (see para. 8, 10, 11 and 19 below), further teaches wherein the pedestal comprises a plate (see figs. 1b, 2a, 4 below) attached to the stem (see figs. 1b, 2a and 4 below), the plate defining a first hole (see fig. 2a below) configured to receive a fastener to secure the plate to a first bony element (see fig. 1b below); wherein the plate defines a second hole (see fig. 1b, 2a below) configured to receive a fastener to secure the plate to a second bony element such that the plate spans the first and second bony elements (see fig. 1b, 2a, 4 below and note that the device is capable of performing this function as it is able to be placed in this position and contact two separate bones/vertebrae); and the plate defines a second hole (see fig. 2a below) configured to receive a fastener to secure the plate to the first bony element (see fig. 1b, 2a below) in order to provide more attachment points to the bone (see para. 8 below).

    PNG
    media_image9.png
    596
    1141
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    612
    869
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Ely, as modified by Zhang, wherein the pedestal comprises a plate attached to the stem, the plate defining a first hole configured to receive a fastener to secure the plate to a first bony element; wherein the plate defines a second hole configured to receive a fastener to secure the plate to a second bony element such that the plate spans the first and second bony elements; and wherein the plate defines a second hole configured to receive a fastener to secure the plate to the first bony element, in further view of Zhang, in order to provide more attachment points to the bone.

Response to Arguments
Applicant’s arguments filed 11/23/2020 have been fully considered but they are not persuasive or applicable to the presently pending amended claims which are rendered obvious in view of the references as applied in the rejection set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             	
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773